UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 25, 2010 Signet International Holdings, Inc. (Exact name of registrant as specified in its charter) DELAWARE 333-13465 16-1732674 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 205 Worth Avenue, Suite 316, Palm Beach, Florida 33480 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(561) 832-2000 Former name or former address, if changed since last report: Not applicable Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General Instruction A.2 below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre- commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 1.01 Entry into a Material Definitive Agreement On May 25, 2010 Signet 3-D Entertainment, Inc., a wholly owned subsidiary of Signet International Holdings, Inc. (“Signet”), executed a Binding Letter of Intent for the acquisition of 100% of the assets of Pllx3, Inc. (“PllX3”), a Delaware corporation with operations in Santa Clarita, CA. The company is engaged in the business of designing, deploying and marketing state of the art 3-D technology, equipment, delivery and display systems.The company will exchange its common stock representing an equivalent Class A Common share purchase price of $5.00 per share for 100% of Pllx3 Capital stock. The total purchase price will be determined after receipt of the results of an independent audit of PllX3. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Signet International Holdings, Inc. By: /s/ Ernest Letiziano Title: Chief Executive Officer
